     Case 3:19-cv-00186-REP Document 4 Filed 03/25/19 Page 1 of 5 PageID# 24



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

ROBERTO BAPTIST                               )
                                              )
                 Plaintiff,                   )
                                              )       Case No. 3:19-CV-00186-REP
v.                                            )
                                              )
ZURICH AMERICAN INSURANCE                     )
COMPANY,                                      )
                                              )
                 Defendant.                   )

                                ANSWER TO THE COMPLAINT

        Defendant, Zurich American Insurance Company (“ZAIC”), by counsel, Eckert Seamans

Cherin & Mellott, LLC, hereby files its Answer and states as follows:

        1.       Defendant admits that Plaintiff is a resident of the Commonwealth of Virginia, and

that at the time referenced, Defendant was licensed to provide insurance in the Commonwealth of

Virginia. Otherwise, Defendant denies the allegations of paragraph 1 of the Complaint.

        2.       Defendant denies the allegations of paragraph 2 of the Complaint.

        3.       Defendant avers that the document referenced in paragraph 3 of the Complaint

speaks for itself regarding the terms and conditions of payment which have not been met by

Plaintiff. Otherwise, the remaining allegations and all inferences contained therein are denied.

        4.       Defendant avers that Plaintiff claims a workplace accident, and denies the

remaining allegations of paragraph 4 of the Complaint.

                                           BAD FAITH

        5.       Defendant avers that Plaintiff made a claim for payment, but denies that Plaintiff

was entitled to payment under the policy, and denies the remaining allegations of paragraph 5 of

the Complaint.
   Case 3:19-cv-00186-REP Document 4 Filed 03/25/19 Page 2 of 5 PageID# 25



       6.     Defendant admits that the policy is titled “Truckers Occupational Accident

Insurance Policy,” and the policy terms and conditions speak for themselves. The remaining

allegations and inferences contained in paragraph 6 of the Complaint are neither admitted nor

denied and require a legal determination, and are otherwise denied.

       7.     Defendant denies the allegations of paragraph 7 of the Complaint.

                              BREACH OF FIDUCIARY DUTY

       8.     Defendant denies the allegations of paragraph 8 of the Complaint.

       9.     Defendant denies the allegations of paragraph 9 of the Complaint.

       10.    Defendant denies the allegations of paragraph 10 of the Complaint.

       11.    Defendant denies the allegations of paragraph 11 of the Complaint.

       12.    Defendant denies the allegations of paragraph 12 of the Complaint.

       13.    Defendant denies the allegations of paragraph 13 of the Complaint.



                                 AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                            SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the terms of the policy.

                             THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the principles of release, mistake, and/or unclean hands.




                                                 2
   Case 3:19-cv-00186-REP Document 4 Filed 03/25/19 Page 3 of 5 PageID# 26



                             FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by Defendant’s full performance of any act, agreement,

contract, or fiduciary duty required of it, if there existed such agreement, contract, or fiduciary

duty.

                               FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by Plaintiff’s failure to meet a condition precedent and the

claim is premature.

                               SIXTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by Plaintiff’s non-compliance with contractual terms.

                             SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by Plaintiff’s non-performance with contractual terms.

                              EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff failed to mitigate damages or otherwise act to lessen or reduce his damages.

                               NINTH AFFIRMATIVE DEFENSE

        Plaintiff is bound to elect his remedies, if any, to which he is entitled.

                              TENTH AFFIRMATIVE DEFENSE

        Defendant denies those allegations not specifically responded to.

        Wherefore, Defendant, having answered the allegations contained in Plaintiff’s Complaint,

requests dismissal of the Complaint, along with costs and attorneys’ fees as appropriate.




                                                   3
  Case 3:19-cv-00186-REP Document 4 Filed 03/25/19 Page 4 of 5 PageID# 27



DATED: March 25, 2019

                                  By:    /s/ Edward J. Longosz, II
                                         Edward J. Longosz, II (VSB #39411)
                                         Kennedy C. Ramos (VSB #92141)
                                         ECKERT SEAMANS CHERIN
                                           & MELLOTT, LLC
                                         1717 Pennsylvania Avenue, NW
                                         Suite 1200
                                         Washington, D.C. 20006
                                         (202) 659-6619/6675
                                         (202) 659-6699 – Fax
                                         Attorneys for Defendant ZAIC
                                         elongosz@eckertseamans.com
                                         kramos@eckertseamans.com




                                     4
   Case 3:19-cv-00186-REP Document 4 Filed 03/25/19 Page 5 of 5 PageID# 28



                               CERTIFICATE OF SERVICE

       I certify that on March 25, 2019, a true and correct copy of the foregoing Answer to the
Complaint was filed with the Clerk of the Court, and served upon the persons below, via this
Court’s CM/ECF system.

                                    Horace F. Hunter, Esq.
                                    Hunter & Everage
                                    217 EAST CLAY STREET
                                    RICHMOND VA 23219
                                    hfh@hunter-everage.com
                                    864.780.1235
                                    Attorney for Plaintiff Roberto Baptist


                                                          /s/ Edward J. Longosz, II
                                                          Edward J. Longosz, II




                                              5
